925 F.2d 491
288 U.S.App.D.C. 260
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WISCONSIN FUEL AND LIGHT COMPANY, Madison Gas & Electric,Wisconsin Gas Company, Wisconsin Natural Gas Company,Wisconsin Power & Light Company, Wisconsin Public ServiceCorporation and City Gas Company, Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Illinois Power Company, et. al., Intervenors.
Nos. 89-1759, 89-1781, 89-1782, 89-1783.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1991.

REMANDED.
Before MIKVA, Chief Judge, RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand and the responses thereto, the joint motion to govern further proceedings, the motion for consolidation for hearing purposes and the responses thereto, and the motion for leave to file a motion to intervene out-of-time, it is


2
ORDERED that respondent's motion for remand be granted.  It is


3
FURTHER ORDERED that the joint motion to govern further proceedings be denied.  It is


4
FURTHER ORDERED that the motion for consolidation be denied.  It is


5
FURTHER ORDERED that all remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.